2021Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments filed on filed on 12/06/2021 , 12/17/2021 along with the affidavit /declaration as filed on 12/17/2021 and latest submitted IDS as filed on 3/23/2022  have been considered and they overcome the rejections of record. However, the new grounds of rejection as set forth below are necessitated by applicants’ arguments and an additional new primary prior art has been used which is considered to be closest prior art, and therefore, the following action non final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-26 are pending in this application.
Claims 2-12, 22-25 have been withdrawn.
Claims 1, 13-21, and 26 have been rejected. 

Claim Rejections - 35 USC § 112
4.	Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

Claim Rejections - 35 USC § 103
5a.	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 5b. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.  Determining the scope and contents of the prior art.
b.  Ascertaining the differences between the prior art and the claims at issue.
c.  Resolving the level of ordinary skill in the pertinent art.
d.  Considering objective evidence present in the application indicating obviousness or non-obviousness.

5b.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Sartori M. et al. (Food additives and contaminants vol. 29, No. 2, 287-292) and as evidenced by NPL 16s rRNA (as submitted as 16srRNA Sequence of Bacillus Amyloliquefacience  BA 245.
 

7. 	Regarding claim 1, claim 1 has been rejected under 112 first paragraph rejections as mentioned above. 
However, it is also to be noted that NPL Sartori M et al. discloses that B. amyloliquefaciens strain can be freeze-dried using sodium chloride which modifies water activity and sucrose which provides an increased cell viability at 10% sucrose (page 288 col 2 last paragraph) in the respective medium which provides the best result as disclosed by NPL Sartori M et al. (page 289, col 2 under “Resistance of Freeze-
It is to be noted that the freeze-drying method to preserve microbes is, in general, common step. However, in this instance, as because the disclosed  B. amyloliquefaciens strain as disclosed by NPL Sartori M. et al. having identical genus and species, therefore, it is close identical microorganisms, and therefore, it would have been obvious that freeze-drying method is common for both the disclosed and claimed B. amyloliquefaciens strain. 
(Additionally), it is to be noted that Bacillus amyloliquefaciens strain has common 16sDNA (i.e. matching r RNA) by which the strains are identified as disclosed by NPL Sartori M et al. (page 288, col 1 last two paragraphs). Therefore, the Bacillus amyloliquefaciens strain of NPL Sartori et al. has identical  16s rDNA (equivalent 16 s rRNA) including the Bacillus amyloliquefaciens 245 deposited under accession number KCTC12905BP as also evidenced by NPL 16s rRNA (page 1) and is also evidenced by the sequence homology and is also evidenced by the sequence homology comparison and phylogenetic relationship analysis provides 99.9% identity of BA245 with Bacillus amylolequefaciens is also evidenced by applicants own specification (in PGPUB, at least in [0012], Fig and SEQ ID #1 ). Therefore, the Bacillus amyloliquefaciens strain BA 245 have the same 16srRNA as the Bacillus amyloliquefaciens strain BA 245 of the presently claimed invention substantially disclose the same Bacillus amyloliquefaciens BA 245 strain under accession number KCTC1290529.

8. 	Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Yeun et al. (KR10- 2015-0089321 A: Machine translation)  as evidenced by NPL Sartori et al. (Food additives and contaminants vol. 29, No. 2, 287-292) and as evidenced by NPL 16s rRNA (as submitted as 16srRNA Sequence of Bacillus Amyloliquefacience  BA 245.

9.	It is to be noted that NPL Yeun et al. (2015) also discloses that NPL Yeun et al. used the method steps of another prior art published 2005 (in [[0007], [0008] of NPL Yeun et al. KR 10-2005-0116850 [0008]). Therefore the disclosures qualified prior arts of record. 
Regarding the cell number, it is to be noted that 
Regarding claims 13, 14, NPL Yeun et al. discloses the method of treating soybean with BA 245 strain ([0020]-[0030]) as claimed in claim 14 and meet the claim limitation of “to obtain fermented grains comprising Bacillus amyloliquefaciens” as claimed in claim 13 . Therefore, it would have been obvious to one of ordinary skill in the art to use the disclosed method to have claimed product as claimed in claim 13 and the method step meets the step of claim 14. 
Therefore, the disclosed method step is applicable to claimed method step of claim 14. 
Claim 14 is also considered as Product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the 
noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed ina product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put 

10.	Regarding claim 15, furthermore, prior art also discloses the use of a ferment prepared by using Bacillus amyloliquefaciens to ferment soybeans to prepare a functional soybean paste (functional Doenjung) as a food composition (at least in Abstract; [0015], [0020]-[0022], [0001], [0072]). Therefore, it would have been obvious for those skilled in the art to obtain the food composition of claim 15. 

11.	Regarding claim 16, claim 16 recites ‘enzyme food”.  Claim 16 depends on claim 15. The dependent claim 16 further defies the food composition. It is known that the strain produces enzymes (at least in Abstract; [0015], [0020]-[0022], [0001], [0072]) and, therefore, the food composition is an enzyme food. 

Bacillus amyloliquefaciens, therefore, it would intrinsically be the characteristic property of Bacillus amyloliquefaciens BA 245 containing food composition to be the composition for thrombolysis when one of ordinary skill in the art would include the Bacillus amyloliquefaciens BA 245 into the food composition. It is to be noted that thrombosis includes many types including cerebral thrombosis also as claimed in claim 18. 

13. 	Claims 19, and 21 recite a claimed composition for digestion improvement, bowel inflammation, and a composition for anti-oxidation. 
NPL Yeun et al. disclose that the fermented soybean paste has proteolytic enzyme activity” (at least in Abstract, [0008], [0033], [0061], of NPL Yeun et al.).  
NPL Yeun et al. has disclosed fermented soybean as soybean paste by using the Bacillus amyloliquefaciens strain the strain having identical genus and species of the claimed strain have similar property as claimed in claims 17-21. It is also to be noted that (additionally) it would intrinsically would have the similar characteristic property of Bacillus amyloliquefaciens because the disclosed strain and claimed strain both are identical enzyme producing strains. 
NPL Yeun et al. has also disclosed that the fermented soybean paste has thrombolytic activity, proteolytic activity, and antioxidant activity (at least in Abstract, [0020]-[0022]). Therefore, it is easy for those skilled in the art to obtain the composition for digestion improvement (proteolytic enzyme helps protein breakdown etc.), and the 
14.	It is also to be noted that Bacillus amyloliquefaciens strain has common 16sDNA (i.e. matching r RNA) by which the strains are identified as evidenced by NPL Sartori M et al. (page 288, col 1 last two paragraphs). Therefore, the Bacillus amyloliquefaciens strain of NPL Yeun et al. has identical 16s rDNA including the Bacillus amyloliquefaciens 245 deposited under accession number KCTC12905BP as also evidenced by NPL 16s rRNA (page 1) and is also evidenced by the sequence homology comparison and phylogenetic relationship analysis provides 99.9% identity of BA245 with Bacillus amylolequefaciens is also evidenced by applicants own specification (in PGPUB, at least in [0012], Fig and SEQ ID #1 ). Therefore, the Bacillus amyloliquefaciens strain BA 245 have the same 16srRNA as the Bacillus amyloliquefaciens strain BA 245 of the presently claimed invention substantially disclose the same Bacillus amyloliquefaciens BA 245 strain under accession number KCTC1290529. 
The difference between disclosed method step using similar genus and species strain. Therefore, even if they differ by the accession number, yet, 
 the disclosed Bacillus amylolequefaciens as disclosed by NPL Yeun et al. belong to the same technical field and achieve the same technical effect. Therefore, one of ordinary skill in the art can have the result within the reasonable expectation of success.  

15.	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over NPL Yeun et al. (KR10- 2015-0089321 A: Machine translation)  as evidenced by NPL Sartori et al. (Food additives and contaminants vol. 29, No. 2, 287-292) and as evidenced by NPL 16s rRNA (as submitted as 16srRNA Sequence of Bacillus Amyloliquefacience  BA 245.

16. 	Clam 20 claims a composition for prophylaxis, amelioration or treatment of bowel inflammation, membrane weakening, or intestinal injury, comprising fermented grains with the Bacillus amyloliquefaciens BA245 deposited under the accession number KCTCI2905BP.
NPL Yeun et al. disclose that “A composition for thrombolysis” (at least in [0008], [0015], [0024], [0029], [0061], [0072] , claim 5 of NPL Yeun et al.).  
Therefore, NPL Yeun et al. has disclosed fermented soybean as soybean paste by using the Bacillus amyloliquefaciens strain the strain having identical genus and species of the claimed strain have similar property as claimed in claims 17-21. It is also to be noted that (additionally) it would intrinsically would have the similar characteristic property of Bacillus amyloliquefaciens because the disclosed strain and claimed strain both are identical enzyme producing strains. 
Furthermore, NPL Yeun et al. has also disclosed that the fermented soybean paste has thrombolytic activity, proteolytic activity, and antioxidant activity ([0020]-[0022]). Therefore, it is easy for those skilled in the art to obtain the composition for thrombolvsis, the composition for digestion improvement, and the composition for anti-oxidation including the above-mentioned strain or the fermented grains contained the above-mentioned strain. 
Bacillus amyloliquefaciens strain has common 16sDNA (i.e. matching r RNA) by which the strains are identified as evidenced by NPL Sartori M et al. (page 288, col 1 last two paragraphs). Therefore, the Bacillus amyloliquefaciens strain of NPL Yeun et al. has identical  16s rDNA including the Bacillus amyloliquefaciens.245 deposited under accession number KCTC12905BP as also evidenced by the sequence homology comparison and phylogenetic relationship analysis provides 99.9% identity of BA245 with Bacillus amylolequefaciens is also evidenced by applicants own specification (in PGPUB, [0012]).
The difference between disclosed method step using similar genus and species strain. Therefore, even if they differ by the accession number, yet, the disclosed Bacillus amylolequefaciens as disclosed by NPL Yeun et al. belong to the same technical field and achieve the same technical effect. Therefore, one of ordinary skill in the art can have the result within the reasonable expectation of success including the claimed fermented grains including the Bacillus amyloliquefaciens strain BA245 deposited under accession number KCTCI29035BP. 
(Additionally), Sas B et al. discloses (US 2008/0057047) a method of preventing intestinal diseases, including administering an effective amount of Bacillus liquefaciens bacteria strain including claimed strain with the claimed accession number as a probiotic to treat  the intestinal diseases which are selected from the group consisting of antibiotic-related diarrhea, bowel inflammation, and gastromtestinal disease; and the bacteria are selected from the group consisting of Bacillus amylolequifaciens and Bacillus subtilis (at least in claims 1, 2 and 9). 
Bacillus amyloliquefaciens strain BA245  which can have the result within the reasonable expectation of success  including the claimed fermented grains including the Bacillus amyloliquefaciens strain BA245 deposited under accession number KCTCI29035BP.

17.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Yeun et al. (KR10- 2015-0089321 A: Machine translation) as evidenced by NPL Sartori et al. (Food additives and contaminants vol. 29, No. 2, 287-292) and as evidenced by NPL 16s rRNA (as submitted as 16srRNA Sequence of Bacillus Amyloliquefacience  BA 245.

18.	Regarding claim  26, NPL Yeun et al. discloses that the amyloliquefaciens strain was cultured first in TSB liquid media and then incubated in TSB for further 12 hours (at least in claim 2 and [0029] of NPL Yeun et al.). It is to be noted that this pre-cultured strain is usually considered to preserve for the desired need including it may be considered to deposit to the respective official organization or in the laboratory. It is evidenced by the applicants’ specification that pre-culturing  strain is used to inoculate with the grains (in PGPUB [0025]). Therefore, the disclosed cultured strain cultured in TSB (at least in claim 2 and [0029] of NPL Yeun et al.) is pre-culturing step which is  prior to inoculating (culturing further)  with the grains after washing step ([0025]). 

As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of cfu/g from the cfu/ml in NPL Sartori M. et al. in a way so that the desired population can be considered based on the facts that it is not too dilute or too dense in order to have good growth kinetics after thawing for the further use.   in Hoffman to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired number of population (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the effective filling date of the claimed invention  would have been motivated to modify NPL Yeun et al.to preserve the culture from the pre-culturing step to include  the teaching of  NPL Sartori M. et al.  (at least in page 288, col 2 second paragraph) to optimize the cfu/g from the cfu/ml in a way so that the desired population can be considered based on the facts that it is not too dilute or too dense in order to have good growth kinetics after thawing for the further use.

19. 	Claims 13, 14, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Woon et al. (Application KR 2012/0119895 A and Publication KR 2014/14120 B1) as evidenced by NPL Sartori et al. (Food additives and contaminants vol. 29, No. 2, 287-292) and as evidenced by NPL Sartori et al. (Food additives and contaminants vol. 29, No. 2, 287-292) and as evidenced by NPL 16s rRNA (as submitted as 16srRNA Sequence of Bacillus Amyloliquefacience  BA 245.

20.	 Regarding claims 13, 14, Woon et al. discloses a grain e.g. soybean fermented product of Bacillus amyloliquefaciens strain used in a food composition having numerous health benefits (at least in claims and Abstract of Woon et al.). It is to be noted that soybean is included in the grain group as the starting grain material as is evidenced by applicants own specification (in PGPUB [0017)).
Woon et al. also discloses the steps of inoculating a soybean (i.e. a grain) with Bacillus amyloliquefaciens strain (accession No. KCCM 11286 P) and fermented for 3 days to have fermented grains as claimed in claim 14.
It would have been obvious that it is within the skill of one of ordinary skill in the art to use the teaching of the method of fermenting grains using Bacillus amyloliquefaciens strain as disclosed by Woon et al. to optimize and to perform fermentation using another strain of similar Bacillus amyloliquefaciens strain, however, identical genus and species). Therefore, the method step is applicable to any Bacillus amyloliquefaciens strain having identical genus and spp. but different accession number Bacillus amyloliquefaciens strain BA 245 (accession No. KCTC 12905BP) as claimed in claim 14.
Woon et al. also discloses that the composition can be a food composition also (at least in claim 7 of Woon et al.).
Claim 14 is also considered as Product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further
noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed ina product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

21.	 Regarding claim 17, Woon et al. does not specifically disclose that “A composition for thrombolysis”. However, as Woon et al. discloses a food composition comprising a strain of Bacillus amyloliquefaciens BA 245, therefore, it would intrinsically be the characteristic property of Bacillus amyloliquefaciens BA 245 containing food Bacillus amyloliquefaciens BA 245 into the food composition.

22. 	Regarding claim 18, Woon et al. does not specifically disclose, “Wherein the composition for thrombolysis is a composition for prophylaxis.....” However, as Woon et al. discloses a food composition comprising a strain of Bacillus amyloliquefaciens BA 245, therefore, it would intrinsically be the characteristic property of Bacillus amyloliquefaciens BA 245 containing food composition to be “the composition for thrombolysis is a composition for prophylaxis.....”. When one of ordinary skill in the
art would include the strain Bacillus amyloliquefaciens BA 245 into the food composition to serve as Bacillus amyloliquefaciens BA 245 containing the food composition

23. 	Regarding claim 19, Woon et al. does not specifically disclose “A composition
for digestion improvement”. However, as Woon et al. discloses a food composition comprising a strain of Bacillus amyloliquefaciens BA 245, therefore, it would intrinsically be the characteristic property of Bacillus amyloliquefaciens BA 245 containing food composition to be “A composition for digestion improvement’ when one of ordinary skill in the art would include the strain Bacillus amyloliquefaciens BA 245 into the food composition to serve as Bacillus amyloliquefaciens BA 245 containing the food composition

24.	 Regarding claim 20, Woon et al. does not specifically disclose “A composition
Bacillus amyloliquefaciens BA 245, therefore, it would intrinsically be the characteristic property of Bacillus amyloliquefaciens BA 245 containing food composition to be “A composition for prophylaxis, amelioration, or treatment of bowel inflammation , serous membrane weakening or intestinal injury” when one of ordinary skill in the art would include the strain Bacillus amyloliquefaciens BA 245 into the food composition to serve as Bacillus amyloliquefaciens BA 245 containing the food composition

25. 	Regarding claim 21, Woon et al. does not specifically disclose “A composition
for antioxidant”. However, as Woon et al. discloses a food composition comprising a strain of Bacillus amyloliquefaciens BA 245, therefore, it would intrinsically be the characteristic property of Bacillus amyloliquefaciens BA 245 containing food composition to be “A composition for digestion improvement” when one of ordinary skill in the art would include the strain Bacillus amyloliquefaciens BA 245 into the food composition to serve as Bacillus amyloliquefaciens BA 245 containing the
food composition.

26.	It is also to be noted that Bacillus amyloliquefaciens strain has common 16sDNA (i.e. matching r RNA) by which the strains are identified as evidenced by NPL Sartori M et al. (page 288, col 1 last two paragraphs). Therefore, the Bacillus amyloliquefaciens strain of Woon et al. has identical 16s rDNA including the Bacillus amyloliquefaciens245 deposited under accession number KCTC12905BP as also evidenced by NPL 16s  comparison and phylogenetic relationship analysis provides 99.9% identity of BA245 with Bacillus amylolequefaciens is also evidenced by applicants own specification (in PGPUB, at least in [0012], Fig and SEQ ID #1 ). Therefore, the Bacillus amyloliquefaciens strain BA 245 have the same 16srRNA as the Bacillus amyloliquefaciens strain BA 245 of the presently claimed invention substantially disclose the same Bacillus amyloliquefaciens BA 245 strain under accession number KCTC1290529.
as also evidenced by NPL 16s rRNA (page 1) and is also evidenced by the sequence homology

27.	 Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable
over Grichko et al. (US 2004/0063184) as evidenced by NPL Sartori et al. (Food additives and contaminants vol. 29, No. 2, 287-292) and as evidenced by NPL Sartori et al. (Food additives and contaminants vol. 29, No. 2, 287-292) and as evidenced by NPL 16s rRNA (as submitted as 16srRNA Sequence of Bacillus Amyloliquefacience  BA 245.

28.	 Regarding claims 15, 16, Grichko et al. (US 2004/0063184) discloses that
cereal grain can be ground and fermented ([0018]) using fermenting microorganism e.g. Bacillus amyloliquefaciens as a source of aloha amylase ([0019], [0059], [0061], [0064]) to make ethanol, enzyme product as food product (at least in [0016], [0064]). It is also to be noted that fermented cereal grain, itself, is an enzyme food. Grichko et al. also discloses that the fermentation process refers to any fermentation process comprising a 
It is also to be noted that Bacillus amyloliquefaciens strain has common 16sDNA (i.e. matching r RNA) by which the strains are identified as evidenced by NPL Sartori M et al. (page 288, col 1 last two paragraphs). Therefore, the Bacillus amyloliquefaciens strain of Grichko et al. has identical  16s rDNA including the Bacillus amyloliquefaciens 245 strain deposited under accession number KCTC12905BP and also as evidenced  by NPL 16s rRNA (page 1) and is also evidenced by the sequence homology comparison and phylogenetic relationship analysis provides 99.9% identity of BA245 with Bacillus amylolequefaciens is also evidenced by applicants own specification (in PGPUB, at least in [0012], Fig and SEQ ID #1 ). Therefore, the Bacillus amyloliquefaciens strain BA 245 have the same 16srRNA as the Bacillus amyloliquefaciens strain BA 245 of the presently claimed invention substantially disclose the same Bacillus amyloliquefaciens BA 245 strain under accession number KCTC1290529.
Therefore, the disclosed Bacillus amylolequefaciens as disclosed by Grichko et al. belong to the same technical field and achieve the same technical effect. Therefore, one of ordinary skill in the art can have the result within the reasonable expectation of success.  

Response to argument
29.	Examiner maintained the rejection made using primary prior art by Woon et al. as made in the last office action.

However, examiner maintained the rejection made using primary prior art by Woon et al. as made in the last office action.
[Woon et al. (Application KR 2012/0119895 A and Publication KR 2014/14120 B1)]. 
Conclusion
30. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/